—In a proceeding pursuant to CPLR article 78 to review a determination of the respondent Board of Education of the Mattituck-Cutchogue Union Free School District denying the petitioner tenure and discharging him from his position as a Social Studies teacher, the petitioner appeals from a judgment of the Supreme Court, Suffolk County (Berler, J.), dated June 18, 1993, which dismissed the proceeding.
Ordered that the judgment is affirmed, without costs or disbursements.
The Supreme Court properly concluded that the petitioner did not acquire tenure by estoppel. The petitioner failed to demonstrate that the Board of Education was required to give him a probationary appointment in the Social Studies tenure area when he was hired as an in-school suspension supervisor. After completing a year in that position, during which time he did not teach Social Studies, the petitioner accepted a new appointment as a probationary Social Studies teacher. Under the circumstances, he was not entitled to credit the year he served as an in-school suspension supervisor toward completion of his three-year probationary term as a Social Studies teacher. Since the petitioner was denied tenure during his probationary period, he did not acquire tenure by estoppel (compare, Matter of Gould v Board of Educ., 81 NY2d 446; Ricca v Board of Educ., 47 NY2d 385). Miller, J. P., Thompson, Santucci and Joy, JJ., concur.